Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142196-7                                                                                              Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  _________________________________________                                                                 Brian K. Zahra,
                                                                                                                       Justices
  In re SAMUEL GENTILE TRUST.
  _________________________________________
  JOHN CARLESIMO,
           Appellant,
  v                                                                  SC: 142196-7
                                                                     COA: 291938, 294015
  JOHN GRAYBILL,                                                     Livingston Probate Court:
             Appellee.                                                     2008-009868-TT
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 21, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         y0829                                                                  Clerk